Title: From James Madison to the Speaker of the House of Representatives, 9 April 1806
From: Madison, James
To: Speaker of the House of Representatives


                    
                        Department of State 9 April 1806.
                    
                    The Secretary of State, to whom on the 28 ult was referred by the House of Representatives the petition of Jared Shattuck, has the honor to make the following report:
                    That it appears, that the petitioners ship the Mercator and her cargo were detained in the year 1800 by Lieut. Maley, commanding the Schooner Experiment, a vessel of war of the United States, and ordered to Cape François for examination by Commodore Talbot: That whilst they were in the possession of Lt. Maley’s prize-master, they were seized by the British Privateer General Simcoe, carried to Jamaica and condemned in the Court of Vice Admiralty, as prize to the said Privateer: that the condemnation took place after a claim had been duly filed on behalf of the present petitioner, in the said Court; that on an application being made to the Executive for Restitution, a judicial investigation was suggested; and as Lieut. Maley was represented as being insolvent and absent, the Attorney for the District of Pennsylvania in pursuance of instructions given to him entered his appearance in an amicable suit, “with a view to a judicial investigation of the case,” but it was stipulated, “that a final decree in the suit against William Maley should not in any degree involv⟨e⟩ a decision upon the question, whether

the United States are responsible, which question was to remain open to be determined wherever else it may be proper:”
                    That in February term last a judgment in ⟨the⟩ last resort was given against Lieut Maley for the sum of $33,864 55/100 by the Supreme Court of the United States, to whic⟨h⟩ the suit had been removed by the Counsel of the United States:
   * see the Decree No. 192

                    That limiting the consideration to what has been done by the Legislature in similar cases; to the general policy of the United States to favor the redress of wrongs on the high seas; and to the particular features of this case, with the personal circumstances of Lieut. Maley; it is the opinion of the Secretary of State that provision ought to be made for the payment of that sum and the costs of suit, to the petitioner.
                    All which is respectfully submitted
                    
                        James Madison
                    
                